

117 HCON 31 IH: Recognizing that the climate crisis is disproportionately affecting the health, economic opportunity, and fundamental rights of children, recognizing the importance of renewed leadership by the United States in addressing the climate crisis, and recognizing the need of the United States to develop a national, comprehensive, and science-based climate recovery plan to phase out fossil fuel emissions, protect and enhance natural sequestration, and put the United States on a path towards stabilizing the climate system.
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 31IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Ms. Schakowsky (for herself, Ms. Jayapal, Mr. Rush, Ms. Barragán, Ms. Norton, Mr. Espaillat, Mr. Blumenauer, Ms. Pingree, Ms. Omar, Ms. Scanlon, Mr. Raskin, Mr. Khanna, Mr. Lynch, Mr. Pocan, Ms. Jacobs of California, Ms. Tlaib, Ms. Newman, Mr. Jones, Mr. Huffman, Mr. Grijalva, Mr. Cohen, Ms. McCollum, Mrs. Carolyn B. Maloney of New York, Ms. DeGette, Ms. Velázquez, Ms. Bonamici, Ms. Williams of Georgia, Mr. Morelle, Ms. Castor of Florida, Mr. Sarbanes, Mrs. Watson Coleman, Mr. Cárdenas, Ms. Brownley, Ms. Matsui, Ms. Clarke of New York, Ms. Lee of California, Mr. Danny K. Davis of Illinois, Ms. Jackson Lee, Ms. Meng, Mr. García of Illinois, Mr. McGovern, Mr. Bowman, Ms. Bass, and Mr. Nadler) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONRecognizing that the climate crisis is disproportionately affecting the health, economic opportunity, and fundamental rights of children, recognizing the importance of renewed leadership by the United States in addressing the climate crisis, and recognizing the need of the United States to develop a national, comprehensive, and science-based climate recovery plan to phase out fossil fuel emissions, protect and enhance natural sequestration, and put the United States on a path towards stabilizing the climate system.Whereas a stable climate system at the founding of this Nation allowed human life and human civilization to flourish;Whereas this Nation was founded on the deeply rooted principle of securing the Blessings of Liberty to ourselves and our Posterity;Whereas the Constitution of the United States protects the fundamental rights to life, liberty, property, and equal protection of the laws;Whereas a climate system capable of sustaining human life is fundamental to a free and ordered society and is preservative of other fundamental rights, including, but not limited to, the rights to life, liberty, property, personal security, family autonomy, bodily integrity, and the ability to learn, practice, and transmit cultural and religious traditions;Whereas the Federal Government sets our Nation’s energy policy, which has resulted in a national energy system in which approximately 80 percent of our Nation’s energy comes from fossil fuels;Whereas the national fossil fuel-based energy system has led to carbon dioxide (CO2) emissions from the United States constituting more than one-quarter of cumulative global CO2 emissions;Whereas the United States is the world’s largest producer of oil and gas, in substantial part through the Federal Government’s opening up of Federal public lands and waters for fossil fuel extraction and through actively supporting fossil fuel energy;Whereas there is an overwhelming scientific consensus that human-caused climate change is occurring and that the present rate of global heating and ocean acidification is a result of the buildup of atmospheric greenhouse gas emissions, primarily CO2 emissions, largely from the combustion of fossil fuels;Whereas current atmospheric CO2 levels of over 400 parts per million (ppm) have caused a dangerous planetary energy imbalance, equivalent to the amount of energy of exploding more than 400,000 Hiroshima atomic bombs per day, 365 days per year, across our planet;Whereas current climate science and real-world observations of the energy imbalance demonstrate that the approximately one degree (1°) Celsius of warming that has already occurred as a result of human-caused climate change is already dangerous and negatively affecting all aspects of our society and our economy;Whereas the last time atmospheric concentrations of CO2 were over 400 ppm, the seas were 70 to 90 feet higher, Greenland had no ice, and coral reefs suffered a major extinction, and similar conditions will result if our Nation does not drastically reduce CO2 emissions and naturally sequester excess concentrations of atmospheric CO2 this century;Whereas climate change is a threat to national security, as it contributes to and exacerbates global instability and conflict;Whereas the generation of today’s children was born into a climate system made hazardous to their health and well-being because of human-caused climate change;Whereas children are uniquely vulnerable to human-caused climate change because of their developing bodies, higher exposure to air, food, and water per unit body weight, unique behavior patterns, dependence on caregivers, and longevity on the planet;Whereas human-caused climate change is a public health emergency that is adversely impacting the physical and mental health of children through, among other impacts, extreme weather events, rising temperatures and increased heat exposure, decreased air quality, altered infectious disease patterns, and food and water insecurity;Whereas the best scientific information available projects a 15- to 30-foot rise in sea level by 2100 if current trends continue, with ever greater rises and acceleration in subsequent centuries, resulting in increased erosion and the loss of land, causing the loss of communities, homes, infrastructure, agriculture, and coastal ecosystems for children affected, until such time as levels of CO2 in the atmosphere are dramatically reduced and steps are taken to cool the upper portion of the ocean;Whereas infant mortality increases 25 percent on extremely hot days, with the first 7 days of life representing a period of critical vulnerability;Whereas heat illness is a leading cause of death and illness in high school athletes, with nearly 10,000 episodes occurring annually;Whereas 8.4 percent of children suffer from allergic rhinitis and the ragweed pollen season in North America has grown 13 to 27 days longer since 1995 due to higher temperatures and greater CO2 levels;Whereas children are especially susceptible to air pollution given their developing lungs, higher ventilation rate, and higher levels of physical activity;Whereas children exposed to smoke from wildfires, which have increased in frequency and severity due to rising temperatures and droughts, suffer substantial eye symptoms, as well as upper and lower respiratory symptoms, which lead to increased rates of asthma-related hospitalizations and emergency room visits;Whereas long-term exposure to fine particulate matter, including from sources of air pollution and smoke from wildfires, is associated with higher COVID–19 mortality rates;Whereas extreme weather events can negatively impact children’s mental health due to family loss or separation, school interruption, scarcities of food, water, and shelter, and public service outages;Whereas without immediate steps to address human-caused climate change, the health impacts on children will increase in severity and in terms of the number of children impacted and will cost the United States billions of dollars per year by the end of the century;Whereas children will largely shoulder the costs of human-caused climate change and further increases in global temperature will saddle children with an enormous, perhaps incalculable, cost burden, undermining their economic security and the economic security of the United States;Whereas children are deserving of special consideration and protection with respect to human-caused climate change;Whereas children on the frontlines of human-caused climate change across our Nation and globally have risen up and called upon government leaders around the world to take concrete, science-based, and equitable action to address human-caused climate change and ensure environmental and climate justice for their generation and future generations, including children from vulnerable communities that have borne the brunt of climate change;Whereas children within environmental justice communities, including communities of color, low-income communities, and indigenous communities, that have contributed the least to emissions, have long suffered from systemic environmental racism and social and economic injustices, are disproportionately burdened by adverse health or environmental effects, and are subjected to disproportionate energy burdens;Whereas members and children from frontline and environmental justice communities, who are more likely to reside in areas with greater exposure to air pollution, are disproportionately impacted by the COVID–19 pandemic;Whereas global atmospheric CO2 concentrations must be reduced to below 350 ppm by the end of the century, with further reductions thereafter, in order to restore the planet’s energy balance, stabilize our climate system, and protect the planet’s ice sheets and oceans for posterity;Whereas current and future adverse public health and other impacts and costs to children and our Nation can be significantly mitigated if the United States acts promptly to reduce its emissions from fossil fuels;Whereas numerous experts have concluded that there are multiple technically and economically feasible pathways to place all sectors of the United States economy on an emissions reduction path consistent with returning global atmospheric CO2 to 350 ppm by 2100;Whereas producing the Nation’s energy with noncarbon-emitting sources will result in energy costs within the range of recent experience, ultimately saving consumers money and stabilizing the cost of energy, while increasing the number of jobs in the energy sector; andWhereas multiple executive departments and agencies with authority delegated by Congress can exercise such authority to prevent and respond to climate change, including, but not limited to, the Department of Energy, Department of the Interior, Department of Agriculture, Environmental Protection Agency, Department of Commerce, and Department of State: Now, therefore, be itThat it is the sense of Congress that—(1)renewed United States leadership is needed immediately to act to address the human-caused climate crisis that is disproportionately affecting the health, economic opportunity, and fundamental rights of our Nation’s children; and(2)there is an urgent human-caused climate crisis that—(A)has inspired children across our Nation to organize and demand immediate government action to protect their fundamental rights from the perils of climate change; and(B)demands a national, comprehensive, science-based, and just climate recovery plan prepared by the departments and agencies of the executive branch with delegated authority over energy and climate policy, that puts the United States on a trajectory consistent with reducing global atmospheric CO2 to below 350 parts per million by the year 2100 to uphold children’s fundamental rights.